DETAILED ACTION
In response to Appeal Brief filed on December 28, 2020 and corrections filed on January 18, 2021, claims 19-37, 39-42, and 44-70 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pgs. 22-30 of the Appeal Brief filed December 28, 2020, with respect to Dye, Eddy, and Loeb have been fully considered and are persuasive. Specifically, examiner is persuaded by applicant’s arguments on pgs. 22-30 that there is not sufficient motivation for modifying the method disclosed by Dye with the teachings of Eddy and Loeb for arterial compression therapy. Therefore, the previous 35 U.S.C. 103 rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with February 24, 2021 on James Hendricks.

The application has been amended as follows: 
Claims 20-23, 25, 28, 30, 32, 35, 39-42, 44-47, 49-63, 65-67, 69, and 70 have been amended as follows:
20. (currently amended) The method of claim 19 wherein the applying the pressure according to the first pressure profile includes applying the first pressure profile to the patient's limb distal of the collapsing pressure.
21. (currently amended) The method of claim 20 wherein the applying the pressure according to the first pressure profile includes applying intermittent pneumatic compression.
22. (currently amended) A method of applying a vascular therapy to a patient, the method comprising 
applying a pressure to a limb of the patient according to a first pressure profile for arterial compression therapy during a first time period that includes a time when the pressure in the first pressure profile changes between a first lower pressure and a first higher pressure, and 
during a time in the first time period, applying a pressure to the patient's limb according to a second pressure profile wherein the pressure in the second pressure profile changes between a second lower pressure and a second higher pressure during a time before the first pressure profile changes between the first higher pressure and the first lower pressure, and wherein a magnitude of the pressure in the second pressure profile is less than a then-existing arterial the applying the pressure according to the first pressure profile includes applying the first pressure profile to the patient's limb distal of the collapsing pressure, wherein the applying the first pressure profile includes applying intermittent pneumatic compression, and wherein the applying the intermittent pneumatic compression includes a first maximum pressure and wherein the collapsing pressure is at least approximately 10 mm of mercury less than the first maximum pressure.
23. (currently amended) The method of claim 21 wherein the applying the collapsing pressure is applied intermittently and the intermittent pneumatic compression and the collapsing pressure are substantially synchronized.
25. (currently amended) The method of claim 23 wherein the collapsing pressure and the intermittent pneumatic compression have respective high and low pressures and where the high of the collapsing pressure occurs at a different time than the high of the intermittent pneumatic compression pressure.
28. (currently amended) The method of clai3m 19 wherein the applying the pressure to the patient's limb according to the second pressure profile is applied under control of a controller.
30. (currently amended) The method of claim 28 further including generating the collapsing pressure and wherein the generating of the collapsing pressure is programmable.
the applying the collapsing pressure is applying the collapsing pressure with a venous tourniquet.
34. (currently amended) A method of applying a vascular therapy to a patient, the method comprising applying a pressure to a limb of the patient according to a first pressure profile for arterial compression therapy and, during at least part of the time of applying the pressure to the limb of the patient according to the first pressure profile for arterial compression therapy, applying a pressure to the patient's limb according to a second pressure profile wherein, when the pressure in the first pressure profile is a maximum, a magnitude of the pressure in the second pressure profile is a collapsing pressure simultaneously less than the first pressure profile maximum and sufficient to substantially collapse a vein in the patient's limb, and wherein as the pressure in the first pressure profile drops below the pressure in the second pressure profile, the pressure in the second pressure profile is sufficient to substantially collapse a vein in the patient's limb. 
35. (currently amended) The method of claim 34 further including the applying the pressures according to the first and second pressure profiles wherein the first and second pressure profiles are different.
39. (currently amended) The method of claim 34 wherein the applying the pressure to the patient's limb according to the second pressure profile includes applying the pressure using a pressure generating element selected from the group of an electric stimulation device, an inflation cuff, a phlebotomist tourniquet, and an intermittent pneumatic compression device.
the applying the pressure to the limb of the patient according to a the first pressure profile for arterial compression therapy includes applying the pressure using a first pressure generating element having a connection element for connecting to a controller.
41. (currently amended) The method of claim 40 wherein the applying the pressure to the limb of the patient according to the first pressure profile for arterial compression therapy includes applying the pressure using the first pressure generating element wherein the connection element includes a pneumatic connection.
42. (currently amended) The method of claim 40 wherein the applying the pressure to the limb of the patient according to the first pressure profile for arterial compression therapy includes applying the pressure using the first pressure generating element wherein the connection element includes an electrical connection.
44. (currently amended) A method of applying a vascular therapy to a patient, the method comprising 
applying a pressure to a limb of the patient according to a first pressure profile for arterial compression therapy having a first maximum pressure for a first duration twice during a first interval and, 
during the time of application of the pressure according to the first pressure profile, applying a second pressure to the patient's limb according to a second pressure profile wherein a second magnitude for a second duration of the second pressure in the second pressure profile is less than the first maximum 
wherein an integration of the first maximum pressure over the first duration is less than an integration of the second pressure of the second magnitude over the second duration. 
45. (currently amended) The method of claim 44 wherein the applying the pressure to the limb of the patient according to the first pressure profile includes applying the pressure to the limb of the patient distal of the application of the pressure to the patient's limb according to the second pressure profile.
46. (currently amended) The method of claim 44 wherein a controller includes a programmable controller and further including using the controller to control applying the second pressure to the patient's limb according to the second pressure profile. 
47. (currently amended) The method of claim 46 wherein the controller is configured to control application of the pressure according to the first pressure profile and6 application of the second pressure according to the second pressure profile, and further including using the controller to control applying the pressure to the patient's limb according to the first pressure profile. 
49. (currently amended) The method of claim 44 wherein the applying the pressure to the limb of the patient according to the first pressure profile is a different phase than the applying the second pressure to the limb of the patient according to the second pressure profile.
the applying the pressure and the second pressure according to different phases includes applying the pressure and the second pressure in opposite phases.
51. (currently amended) The method of claim 44 wherein the applying pressure according to the first pressure profile is synchronized with the applying the second pressure according to the second pressure profile.
52. (currently amended) The method of claim 44 further including applying the second pressure according to the second pressure profile at a magnitude greater than approximately 20 mmHg over an extended period. 
53. (currently amended) The method of claim 52 wherein the applying the second pressure over the extended period includes including applying the second pressure over an extended period greater than 3 seconds.
54. (currently amended) A method of applying a vascular therapy to a patient, the method comprising applying a pressure to a limb of the patient according to a first pressure profile for arterial compression therapy and applying a pressure to the patient's limb according to a second pressure profile wherein a magnitude of the pressure in the second pressure profile is sufficient to substantially collapse a vein in the patient's limb while reducing the pressure applied for arterial compression, and further including applying pressure according to the first pressure profile such that the first pressure profile has a first maximum pressure and applying pressure according to the second pressure profile such that the second pressure profile has a second maximum pressure, and wherein during at least one time while applying the pressures according to the first and second pressure profiles, the second maximum pressure is simultaneously at least 10 mmHg less than the first maximum pressure.
55. (currently amended) The method of claim 44 further including applying the second pressure according to the second pressure profile intermittently 
56. (currently amended) The method of claim 55 wherein the applying the second pressure intermittently includes applying pressure through intermittent pneumatic compression.
57. (currently amended) A method of applying a vascular therapy to a patient, the method comprising 
applying a pressure to a limb of the patient according to a first pressure profile having a first maximum pressure and, 
while applying the pressure to the limb of the patient according to the first pressure profile, applying a second pressure to the limb of the patient according to a second pressure profile wherein a magnitude of the pressure in the second pressure profile is sufficient to substantially collapse a vein in the patient's limb and is at least approximately 10 mmHg less than the first maximum pressure and at a time when the second pressure in the second pressure profile is sufficient to substantially collapse a vein, the pressure in the first pressure profile decreases.
leg of the patient according to the first pressure profile, applying a pressure to the patient's leg according to a second pressure profile wherein a magnitude of the pressure in the second pressure profile is sufficient to substantially collapse a vein in the patient's leg. 
59. (currently amended) The method of claim 58 further including applying a pressure to the leg of the patient when the patient is sitting.
60. (currently amended) The method of claim 58 further including applying a pressure to the leg of the patient when the patient is walking.
61. (currently amended) The method of claim 58 wherein the applying the pressure to the leg of the patient according to the first pressure profile includes applying the pressure to the patient's leg for about three seconds and repeating the application of pressure to the patient's leg after approximately 17 seconds.
62. (currently amended) The method of claim 61 wherein the applying the pressure according to the first pressure profile includes repeating the first pressure profile approximately every 20 seconds including applying the pressure to the patient's leg for about three seconds and not applying the pressure to the patient's leg for about 17 seconds.
63. (currently amended) The method of claim 34 wherein the applying the pressure according to the second pressure profile includes applying a constant pressure 
65. (currently amended) The method of claim 44 wherein the applying the second pressure according to the second pressure profile includes applying a constant pressure during multiple sequential intervals.
66. (currently amended) The method of claim 54 wherein the applying the pressure according to the second pressure profile includes applying a constant pressure during multiple sequential instances of reducing the pressure applied for arterial compression.
67. (currently amended) The method of claim 66 wherein the applying the constant pressure occurs over at least a minute.
69. (currently amended) The method of claim 68 wherein the second pressure in the second pressure profile is substantially constant for at least one minute.
70. (currently amended) The method of claim 58 further including keeping the pressure in the second pressure profile substantially constant while increasing and decreasing the pressure to the  leg of the patient according to the first pressure profile multiple times.

REASONS FOR ALLOWANCE
Claims 19-37, 39-42, and 44-70 as presented in the Examiner’s Amendments of the Amendments filed on October 2, 2018 and listed in the Appeal Brief dated December 28, 2020.
the claims in this application have been allowed because the prior art of record fails to disclose the specifics of a method of applying vascular therapy to a patient comprising the steps of applying pressure as required by the claims.
The closest prior art of record is Dye (US Pat. No. 5,186,163), Eddy (US Pub. No. 2010/017764 A1), Loeb (US Pub. No. 2005/0075531 A1), Arkans (US Pat. No. 6,007,559), Rousso (US Pub. No. 2008/0255494 A1), Ibrahim (US Pat. No. 5,711,760), Linman (US Pat. No. 4,738,249), and Gough (WO 2008056108 A1).
Regarding claims 22, 34, 44, 54, 57, and 58, while Dye discloses applying pressures according to a first pressure profile and a second pressure profile that is sufficient to substantially collapse a vein and that arterial compression may occur during steps of applying pressures according to the profiles of Fig. 2, Dye does not provide the teaching of this being for arterial compression therapy. Similarly, while Eddy and Loeb discloses applying pressure in the arterial direction or in the venous direction, both Eddy and Loeb does not disclose applying pressure in the arterial direction and applying a pressure sufficient to collapsing the vein. Therefore, there does not appear to be sufficient reason for modifying Dye to apply pressure for arterial compression therapy. See applicant’s arguments on pgs. 22-33 for additional details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.